Citation Nr: 1607009	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability (back), to include as secondary to a bilateral knee disability.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the Board remanded the claim for additional development.  

The Veteran was previously represented by The American Legion.  In May 2015, the representation was revoked in writing by the Veteran, who stated that he desired to represent himself.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a back disability that should be service-connected, to include the argument that it was either caused or aggravated by a service-connected disability.  Service connection is currently in effect for a bilateral knee disability. 

In October 2013, the Board remanded this claim.  The Board directed:

If, and only if, both back and knee disabilities are diagnosed on examination, the examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability was caused or aggravated by the Veteran's knee disability. The examiner must address both causation and aggravation or the opinion will be deemed inadequate.

The examination report must include a complete rationale for all opinions expressed.

(emphasis added).

In December 2013, the Veteran was afforded a VA examination of his spine.  The diagnosis was DJD (degenerative joint disease), with a date of diagnosis of 2013.  The examiner concluded that it is less likely as not that the Veteran's back condition is related to, or was caused by, his service.  In the examiner's rationale, it was stated that the Veteran's DJD of the lumbar spine is "age-related."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), the U. S Court of Appeals for Veterans Claims (Court) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Id. at 302. 

Although the December 2013 VA opinion addressed direct causation, and although the examiner's description of the Veteran's lumbar spine DJD as "age-related" could be read to exclude both causation and aggravation from his service-connected bilateral knee disability, this opinion does not otherwise include any discussion or rationale as to why the Veteran's lumbar spine DJD was not caused or aggravated by either of his bilateral knee disabilities.  Thus, based on current Court law, the VA opinion is inadequate.  On remand, a supplemental opinion should be obtained from the December 2013 VA examiner, or, if the December 2013 VA examiner is not available, the Veteran should be scheduled for another examination, to include an etiological opinion.  Id.; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000). 

The Board apologies for the delay in the full adjudication of his case. 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the December 2013 VA examination.  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's back disability was caused or aggravated by a service-connected disability, specifically, his service-connected right knee disability and/or left knee disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  In the event that the examiner who conducted the Veteran's December 2013 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any back disability found.  

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for a back disability must be adjudicated in light of all pertinent evidence and legal authority.  

If the benefit sought on appeal remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




